Exhibit 10.3

OMNIBUS AMENDMENT AGREEMENT

This OMNIBUS AMENDMENT AGREEMENT (this “Amendment”), dated as of September 24,
2012, is entered into by and among AUTHENTIDATE HOLDING CORP., a Delaware
corporation (the “Company”) and each of the holders of the Prior Notes (as such
term is defined below) listed on the signature pages hereto.

WHEREAS, the Company has issued $4,050,000 in aggregate principal amount of
Senior Secured Notes due January 2013 (the “Prior Notes”), pursuant to that
certain Securities Purchase Agreement, dated as of March 9, 2012, among the
Company and the initial holders of such Prior Notes (the “Purchase Agreement”).
The terms of such Prior Notes are set forth in the form of Senior Secured Note
attached to the Purchase Agreement;

WHEREAS, the Company’s obligations under the Prior Notes are secured by liens on
substantially all of its assets pursuant to that certain Security Agreement,
dated as of March 9, 2012, between the Company and the holders of the Prior
Notes, and as subsequently amended on March 28, 2012 (the “Security Agreement”);

WHEREAS, the Company now wishes to issue up to $3,500,000 (the “New Financing”)
in new secured notes due October 31, 2013 (the “New Notes”) to purchasers, which
may include holders of the Prior Notes (such purchasers of the New Notes may be
referred to herein as the “Purchasers”), and the Purchasers have agreed to
provide the New Financing;

WHEREAS, it is a condition of the New Financing that the Company enter into a
security agreement with the Purchasers of the New Notes on terms and conditions
substantially similar in all material respects with the Security Agreement (the
“New Security Agreement”); and

WHEREAS, the Company desires to amend and modify the terms of the Prior Notes
and the Security Agreement to permit the New Financing, and the undersigned
holders of the Prior Notes (the “Holders”) consisting, collectively, of at least
a Majority in Interest (as defined in the Prior Notes) have agreed to such
amendments, modifications and intercreditor provisions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Definitions. As used herein, terms that are defined herein shall have
the meanings as so defined, and terms not so defined shall have the meanings as
set forth in the Prior Notes and the Security Agreement, as applicable.

SECTION 2. Amendments to the Prior Notes. Each of the Prior Notes shall be
amended as follows:

(A) Section 2(a) of each of the Prior Notes is hereby amended to modify the
definition of the term “Maturity Date” such that from and after the Effective
Date, the term “Maturity Date” shall mean October 31, 2013.

(B) Sections 3(a) and 3(b) of each of the Prior Notes are hereby amended and
restated in their entirety as follows:

(a) Seniority of Note. This Note shall rank (i) on parity with the New Notes
with respect to the right of repayment and claim under the security interest in
and to any or all of the Collateral and (ii) senior to any and all other
Indebtedness, as defined below, of the Company, unless the Company receives the
prior written consent of the Holders of a

 

1



--------------------------------------------------------------------------------

Majority in Interest, to otherwise incur Indebtedness senior to or on parity
with this Note. This Note is issued subject to the provisions of this Section 3
and each person taking or holding this Note, accepts and agrees to be bound by
these provisions.

(b) New Notes. The Holder hereby confirms that regardless of the relative times
of attachment or perfection thereof, and regardless of anything in any
Transaction Agreements to the contrary, any security interests or liens granted
from time to time to the New Notes in all or any part of the Collateral as
security for the New Notes, shall in all respects be pari passu security
interests and liens, on parity with any security interests or liens at any time
granted to the Holders of the Notes in such Collateral as security for the
obligations evidenced by the Notes. The priorities specified herein are
applicable irrespective of the time, order or method of attachment or perfection
of security interests or the time or order of filing of financing statements.
Each Holder agrees not to seek to challenge, to avoid, to subordinate or to
contest or directly or indirectly to support any other Person in challenging,
avoiding, subordinating or contesting in any judicial or other proceeding,
including, without limitation, any proceeding involving the Company, the
priority, validity, extent, perfection or enforceability of any lien held by the
holders of the New Notes in all or any part of the Collateral.

(C) The first paragraph of Section 6(b) of each of the Prior Notes is hereby
amended and restated in its entirety as follows:

(b) Acceleration of Payment. If an Event of Default (other than an Event of
Default specified in Section 6(a)(4) or 6(a)(5) hereof with respect to the
Company) occurs and is continuing, the Holders of at least a Majority in
Interest of the Notes, by written notice to the Company, may declare due and
payable the principal of this Note and all other outstanding Notes in compliance
with the terms and conditions of the Security Agreement. Upon a declaration of
acceleration, such principal shall be immediately due and payable. If an Event
of Default specified in Section 6(a)(4) or 6(a)(5) occurs with respect to the
Company, the principal of this Note shall become and be immediately due and
payable, without any declaration or other act on the part of the Holder.

(D) Sections 6(c) and 6(d) of each of the Prior Notes are hereby amended and
restated in their entirety as follows:

(c) Collections. If an Event of Default with respect to this Note occurs and is
continuing, the Holder may pursue any available remedy by proceeding at law or
in equity to collect the Defaulted Payment or to enforce the performance of any
provision of this Note in compliance with the terms and conditions of the
Security Agreement.

(d) Right to Receive Payment Upon Default. Notwithstanding any other provision
in this Note, the Holder of this Note shall have the right, which is absolute
and unconditional, to receive payment of the principal in respect of the Notes
held by the Holder, on or after the final Maturity Date, or in compliance with
the terms and conditions of the Security Agreement, to bring suit for the
enforcement of any such payment on or after such date, and such rights shall not
be impaired or affected adversely without the consent of the Holder.

(E) The definition of “Next Financing” in Section 8 of each of the Prior Notes
is hereby amended and restated in its entirety as follows:

“Next Financing” shall mean the closing of a sale of equity or convertible debt
securities by the Company or any Subsidiary, or series of closings, as part of
the same transaction, of equity or convertible debt securities within a period
of three months, in the gross amount of at least $11,000,000.

 

2



--------------------------------------------------------------------------------

(F) The definition of “Permitted Indebtedness” in Section 8 of each of the Prior
Notes is hereby amended and restated in its entirety as follows:

“Permitted Indebtedness” means (A) Indebtedness incurred by the Company that is
made expressly subordinate in right of payment to the Indebtedness evidenced by
this Note, which Indebtedness does not provide at any time for the payment,
prepayment, repayment, repurchase or defeasance, directly or indirectly, of any
principal or premium, if any, thereon until after the Maturity Date;
(B) Indebtedness secured by Permitted Liens, including without limitation
Indebtedness incurred in connection with arrangements contemplated by clauses
(v) through (vii) of the definition of the term “Permitted Liens”;
(C) Indebtedness to trade creditors or for professional services incurred in the
ordinary course of business; (D) extensions, refinancings and renewals of any
items of Permitted Indebtedness described above, provided that the principal
amount is not increased or the terms modified to impose more burdensome terms
upon the Company or its Subsidiaries, as the case may be; (E) Indebtedness
outstanding immediately prior to the execution of this Agreement; and (F) the
New Notes. Permitted Indebtedness shall include, without limitation, (i) the
principal amount of such Indebtedness, (ii) unpaid accrued interest thereon, and
(iii) subject to clause (D) of this definition, all other obligations of the
Company arising out of the Permitted Indebtedness now existing or hereafter
arising, together with all costs of collecting such obligations (including
attorneys’ fees), including, without limitation, all interest accruing after the
commencement by or against the Company of any bankruptcy, reorganization or
similar proceeding.

SECTION 3. Acknowledgement and Consent. Pursuant to the Section 5(g) of the
Prior Notes, the Holders hereby acknowledge and consent (i) to the sale and
issuance by the Company of the New Notes; (ii) to the Company entering into,
executing and delivering the New Notes and the New Security Agreement; and
(iii) that pursuant to the New Security Agreement, the Company has granted the
Purchasers of the New Notes a security interest in the Collateral (as defined in
the New Security Agreement). In addition, the Holders further acknowledge and
agree in all respects that the Security Interest and Liens granted to them in
the Collateral is in all respects pari passu with the Security Interests and
Liens granted to the holders of the New Notes.

SECTION 4. Amendments to the Security Agreement. In order to ensure that the
Security Agreement is consistent with the terms and conditions of the New
Security Agreement, the Security Agreement shall be amended as follows:

(A) The definition of Permitted Indebtedness in Section 1(g) of the Security
Agreement is hereby amended and restated in its entirety as follows:

“Permitted Indebtedness” means (A) Indebtedness incurred by the Company that is
made expressly subordinate in right of payment to the Indebtedness evidenced by
the Notes, which Indebtedness does not provide at any time for the payment,
prepayment, repayment, repurchase or defeasance, directly or indirectly, of any
principal or premium, if any, thereon until after the maturity date of the
Notes; (B) Indebtedness secured by Permitted Liens, including without limitation
Indebtedness incurred in connection with arrangements contemplated by clauses
(v) through (vii) of the definition of the term “Permitted Liens”;
(C) Indebtedness to trade creditors or for professional services incurred in the
ordinary course of business; (D) extensions, refinancings and renewals of any
items of Permitted Indebtedness described above, provided that the principal
amount

 

3



--------------------------------------------------------------------------------

is not increased or the terms modified to impose more burdensome terms upon the
Company or its Subsidiaries, as the case may be; (E) Indebtedness outstanding
immediately prior to the execution of this Agreement; and (F) the New Notes.
Permitted Indebtedness shall include, without limitation, (i) the principal
amount of such Indebtedness, (ii) unpaid accrued interest thereon, and
(iii) subject to clause (D) of this definition, all other obligations of the
Company arising out of the Permitted Indebtedness now existing or hereafter
arising, together with all costs of collecting such obligations (including
attorneys’ fees), including, without limitation, all interest accruing after the
commencement by or against the Company of any bankruptcy, reorganization or
similar proceeding.

(B) Sections 7.1(b) and (c) of the Security Agreement are hereby amended and
restated in their entirety as follows:

(b) Priority of Liens. The Secured Parties and Representative hereby confirm
that regardless of the relative times of attachment or perfection thereof, and
regardless of anything in any Transaction Document to the contrary, (A) any
Senior Permitted Liens granted by the Company in all or any part of the
Collateral shall in all respects be first and senior security interests and
Liens, superior to any security interests or Liens at any time granted to the
Secured Parties in such Collateral; (B) the Liens granted to the holders of the
New Notes in the Collateral shall in all respects be pari passu security
interests and Liens in the Collateral with the Notes; and (C) as between all
Secured Parties, the security interests granted to the Secured Parties hereunder
are in all respects pari passu security interests and Liens in the Collateral.
The priorities specified herein are applicable irrespective of the time, order
or method of attachment or perfection of security interests or the time or order
of filing of financing statements. The Secured Parties agree not to seek to
challenge, to avoid, to subordinate or to contest or directly or indirectly to
support any other Person in challenging, avoiding, subordinating or contesting
in any judicial or other proceeding, including, without limitation, any
proceeding involving the Company, the priority, validity, extent, perfection or
enforceability of any Senior Permitted Liens or the Liens granted to the holders
of the New Notes in all or any part of the Collateral. The Secured Parties
further covenant and agree that they shall not, and they shall not instruct,
authorize or otherwise permit or consent to allowing the Security Agent to, take
any action that is in violation of, or inconsistent with, the provisions of
Section 7.

(c) Release of Collateral. If, in connection with the exercise by any of the
holders of Senior Permitted Liens of their rights and remedies in respect of the
Collateral, such holders release any of its or their Senior Permitted Liens on
any part of the Collateral, then the Liens, if any, of the Secured Parties,
shall be automatically, unconditionally and simultaneously released on a parity
basis with the holders of the New Notes; provided, that after the Senior
Permitted Liens have been satisfied, the balance, if any, of the proceeds of
such Collateral shall be applied to the Obligations for the benefit of the
Secured Parties and the holders of the New Notes on a pari passu basis. The
Secured Parties shall, or shall cause a duly appointed Security Agent to,
promptly execute and deliver to the Company such termination statements,
releases and other documents as it may reasonably require to effectively confirm
such release.

SECTION 5. Intercreditor Provisions.

(a) Subject to the security interests of the holders of the Senior Permitted
Liens, notwithstanding the date, manner and order of perfection of the security
interests in and liens on the Collateral (as such term is defined in the
Security Agreement and the New Security Agreement) and

 

4



--------------------------------------------------------------------------------

notwithstanding any provision of the Uniform Commercial Code, as in effect in
any state of appropriate jurisdiction, or any other applicable law or decision,
as among the holders of Prior Notes and the purchasers of New Notes (each, a
“Creditor”), the holders of the Prior Notes agree that (i) each Creditor
(including the purchasers of the New Notes) shall rank pari passu with respect
to their respective security interests in the Collateral and (ii) upon any
foreclosure, sale or other disposition in liquidation of all or any part of the
Collateral, each Creditor shall share in the resulting income pertaining to and
the proceeds of such foreclosure, sale or other disposition in liquidation of
the Collateral pro rata in the manner set forth in Section 5(e) below,
regardless of the time at which such Creditor acquired rights in or to any of
the Collateral.

(b) Subject to the security interests of the holders of the Senior Permitted
Liens, and except as expressly provided herein, this Amendment shall not limit
or impair the right of a Creditor to take any action permitted under their
respective Prior Notes or Security Agreement in accordance with the terms
thereof. Subject to the security interests of the holders of the Senior
Permitted Liens, to the extent otherwise permitted under the Prior Notes that a
Creditor holds, each holder of the Prior Notes agrees that a Creditor may
proceed to accelerate or demand payment of the Obligations (as such term is
defined in the Security Agreement and the New Security Agreement) payable to it,
and enforce any other right or remedy available to it against the Company in
accordance with the terms of the Prior Notes and Security Agreement; provided,
however, (i) if a Creditor accelerates or demands payment of any Obligations
payable to it, or if there is an automatic acceleration or demand for payment of
any Obligations payable to such Creditor under the terms of their respective
Prior Notes or New Notes as the result of the filing of a petition in bankruptcy
or similar event, such Creditor shall on the date of such acceleration or demand
for payment (or promptly following an automatic acceleration or demand) give
written notice of acceleration or demand to the other Creditors; (ii) prior to
enforcing any right to foreclose or otherwise realize on the Collateral after
acceleration or demand for payment of the Obligations, or any of them, a
Creditor shall give at least 10 days’ prior written notice to the other
Creditors of its intention to enforce such right; and (iii) prior to enforcing
any other right or remedy available to it against the Company or the Collateral,
a Creditor shall give at least three business days’ prior written notice to the
other Creditors of its intention to enforce such right or remedy. With the
agreement of the other Creditors, such 10-day and three-day notice requirements
may be waived or reduced at any time.

(c) Subject to the security interests of the holders of the Senior Permitted
Liens, it is the intention of the holders of the Prior Notes that whenever
practicable, any foreclosure or other realization on the Collateral after
acceleration or demand for payment of the Obligations, or any of them, shall be
coordinated among the Creditors and constitute a common foreclosure or
realization on behalf of the Creditors. Each holder of a Prior Note agrees to
endeavor in good faith to consult with the other Creditors prior to any
foreclosure or other realization on the Collateral after acceleration or demand
for payment of the Obligations, or any of them, in order to agree on a common
course of action. Subject to the foregoing, if any Creditor shall have notified
the other Creditors pursuant to Section 5(b), above, of its intention to enforce
any right to foreclose or otherwise realize on the Collateral after acceleration
or demand for payment of the Obligations, or any of them, and if such Creditor
shall have thereafter determined within the 10-day period referred to in
Section 5(b) above, to enforce such right, then such Creditor (a “Foreclosing
Creditor”) may proceed to foreclose and realize on the Collateral on its own
behalf and as agent on behalf of the other Creditors (the “Non-Foreclosing
Creditors”). The method of foreclosure or other realization on the Collateral
(including, without limitation, the acceptability of any bid at any foreclosure
sale or transfer in lieu of foreclosure and the method of collection of accounts
receivable or other rights to payment) shall be determined by the Foreclosing
Creditor after consultation with the Non-Foreclosing Creditors, as the case may
be, provided that any such foreclosure or realization shall be conducted by the
Foreclosing Creditor in good faith and in a commercially reasonable and
expeditious manner, and further provided that the Foreclosing Creditor shall
have no right to bid in any Obligations payable to the Non-Foreclosing Creditors
without the express written consent of the Non-Foreclosing Creditors. Except as
otherwise provided above, and subject to the requirements of Section 5(b) above,
each Creditor shall have the authority to and may proceed at any time to
foreclose and realize on the Collateral to the extent otherwise permitted under
the Prior Notes or New Notes and Security Agreement to which it is a party.

 

5



--------------------------------------------------------------------------------

(d) In the event of receipt of any payments from the Company by a Creditor on
account of the Obligations payable to such Creditor after acceleration or demand
for payment of the Obligations of any of them, such payments shall be held in
trust by such Creditor, and shall be promptly applied to the payment of the
Obligations in the manner set forth in Section 5(e) below.

(e) In the event of the acceleration or demand for payment of the Obligations,
or any of them, or of any foreclosure, sale or other disposition in liquidation
of the Collateral, all moneys collected or received by the Creditors on account
of the Obligations or in respect of the Collateral in excess of the amounts paid
to discharge prior liens upon the Collateral shall be applied to the payment of
all proper costs and expenses, if any, incurred in the collection thereof or for
the protection of the Collateral pro rata in accordance with the amount of such
costs and expenses, and the balance of such moneys shall be applied pro rata to
the payment of the Prior Notes and New Notes in that proportion which the amount
of such Obligations payable to each Creditor bears to the aggregate amount of
such Obligations taken as a whole.

SECTION 6. Extension Warrants. In consideration of the amendments to the Prior
Notes and Security Agreement and the other agreements set forth herein, the
Company agrees to issue to the Holders, on the Effective Date, warrants to
purchase such number of shares of common stock of the Company (in the aggregate)
as is equal to the product obtained by multiplying (a) 0.70 by (b) the quotient
derived by dividing (x) the total principal amount of the outstanding Prior
Notes by (y) 101% of the most recent Closing Bid Price of the Company’s Common
Stock as published by the Nasdaq Stock Market prior to the execution of this
Amendment (the “Extension Warrants”). As used herein, “Closing Bid Price” shall
mean the most recently reported closing consolidated bid price of the Company’s
Common Stock published by the Nasdaq Stock Market prior to the execution of this
Agreement. The number of Extension Warrants to be issued to each Holder shall be
determined pro rata, based on the principal amount of Prior Notes held by each
Holder as of the date of issuance of the Extension Warrants. The Extension
Warrants shall be exercisable for a period of 54 months commencing six months
following the date of issuance, at an exercise price equal to the greater of
(i) 101% of the Closing Bid Price of the Company’s Common Stock or (ii) $1.34,
and otherwise shall be in the form attached as Annex A to this Amendment.

SECTION 7. Effect of Amendment. This Amendment shall become effective on the
date on which (the “Effective Date”) the following conditions have occurred: the
Company and the Holders of at least a Majority in Interest of the Prior Notes
have executed and delivered counterparts of this Amendment and the Company shall
have obtained all consents or waivers necessary to consummate the New Financing.
Upon the Effective Date, (i) the applicable portions of this Amendment shall be
a part of each Prior Note and the Security Agreement, as the case may be, each
as amended hereby, and (ii) each reference in any such document to “this Note”,
“this Agreement”, “hereof”, “hereunder”, or words of like import, and each
reference in any other document or agreement to any of the Prior Notes or the
Security Agreement shall mean and be a reference to the Prior Notes or the
Security Agreement, as the case may be, as amended hereby. Except as expressly
amended hereby, each of the Prior Notes and the Security Agreements amended
herein shall remain in full force and effect and are hereby ratified and
confirmed by the parties hereto.

SECTION 8. Consent. Each of the Holders executing this Amendment hereby consents
to the terms of the amendments to the Prior Notes and Security Agreement
contained in this Amendment. This Amendment is not intended to serve as, and
shall not be construed by operation of law or otherwise, as a novation of the
Prior Notes.

 

6



--------------------------------------------------------------------------------

SECTION 9. Representations and Warranties. Each of the parties hereto represents
and warrants that it is duly incorporated or otherwise organized, validly
existing and (to the extent applicable) in good standing under the laws of the
jurisdiction of its formation, that it has all requisite power and authority to
enter into this Amendment and that this Amendment has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation. Each of the Holders which are parties hereto further represent and
warrant that it is (i) the beneficial or record owner of the Prior Notes
originally issued to it, free and clear of any and all pledges, liens, security
interests, mortgage, claims, charges, restrictions, options, title defects or
encumbrances; (ii) such Holder has not assigned any interest in either the Prior
Notes originally issued or the Security Agreement; (iii) an “accredited
investor” as that term is defined in Regulation D promulgated under the
Securities Act of 1933, (iv) acquiring the Extension Warrants (and the shares of
the Company’s common stock issuable upon exercise thereof) for its own account
for investment and not with a view toward distribution in a manner which would
violate the Securities Act of 1933 or any applicable state securities laws and
(v) aware that the Extension Warrants (and the shares of the Company’s common
stock issuable upon exercise thereof) are “restricted securities” under the
federal securities laws and must be held indefinitely unless subsequently
registered under the Securities Act of 1933 and under applicable state
securities laws or an exemption from such registration is available.

SECTION 10. Governing Law; Miscellaneous.

(a) This Amendment shall be governed by and construed in accordance with the
laws of the State of New York without reference to principles of conflicts of
law.

(b) Headings used herein are for convenience of reference only and shall not
affect the meaning of this Amendment. This Amendment may be executed in any
number of counterparts, and by the parties hereto on separate counterparts, each
of which shall be an original and all of which taken together shall constitute
one and the same agreement. Executed counterparts may be delivered via facsimile
or other means of electronic transmission.

(c) Each Holder hereby represents that it is the owner of the Prior Note issued
to it and that such Prior Note has not been assigned, pledged or otherwise
transferred. Each Holder agrees that this Amendment shall be affixed by each
Holder to its Prior Note and become a part thereof.

(d) This Amendment contains the entire agreement and understanding of the
parties with respect to its subject matter and supersedes all prior arrangements
and understandings between the parties, either written or oral, with respect to
its subject matter. This Amendment may not be amended or modified except in the
manner for amendment of the Prior Notes and the Security Agreement as set forth
therein. The observance of any term of this Amendment may be waived (either
generally or in a particular instance and either retroactively or prospectively)
in the manner set forth in the Prior Notes and the Security Agreement. The
failure of any party at any time or times to require performance of any
provision hereof shall in no manner affect the rights at a later time to enforce
the same. No waivers of or exceptions to any term, condition, or provision of
this Amendment, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such term, condition, or
provision. This Amendment shall be binding upon and shall inure to the benefit
of and be binding upon the parties hereto and their respective successors and
assigns.

(e) Each Holder has been advised and had the opportunity to consult with an
attorney or other advisor prior to executing this Amendment. The undersigned
Holder understand, confirms and agrees that counsel to the Company is not acting
as counsel to the Holder and the undersigned Holder has not relied upon any
legal advice except as provided by its own counsel.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

WITNESS WHEREOF, the parties have caused this Amendment to be executed by their
respective duly authorized representatives, as of the date first set forth above

 

AUTHENTIDATE HOLDING CORP. By:  

 

Name:   O’Connell Benjamin Title:   Chief Executive Officer

ACCEPTED AND AGREED:

FOR INDIVIDUAL HOLDERS

 

Print Name:   

 

Individual Holder Signature:   

 

Principal Amount of Notes: $  

 

FOR HOLDERS WHICH ARE ENTITIES

The undersigned person executing this Agreement represents that he or she has
been duly authorized by the named entity to execute this Agreement on behalf of
such entity.

 

Print Name of Entity:   

 

 

By:  

 

Name:   Title:  

Principal Amount of Notes: $  

 

 

8